Exhibit NEWS RELEASE NORTH AMERICAN ENERGY PARTNERSFILES FINAL SHORT FORM BASE SHELF PROSPECTUS FOR COMMON SHARES OFFERING Edmonton, Alberta, September 2, 2009 - North American Energy Partners Inc. (“NAEP” or “the Company”) (TSX / NYSE: NOA) is pleased to announce that, in connection with the preliminary base shelf prospectus previously filed on August 7, 2009, it has filed and received a receipt for a final short form base shelf prospectus (the "Prospectus") covering the public offering of Common Shares in each of the provinces and territories of Canada, except Québec, and filed a related registration statement (the "Registration Statement") with the United States Securities and Exchange Commission (the "SEC"). Once the Registration Statement becomes effective, these filings will allow the Company to offer and issue Common Shares to the public by way of one or more Prospectus Supplements at any time during the 25-month period that the Prospectus remains in place, with gross proceeds to the Company not to exceed $150,000,000 CAD.The Prospectus will also allow certain of the shareholders of the Company to offer all or a part of their Common Shares to the public by way of one or more Prospectus Supplements. A Registration Statement relating to the Common Shares has been filed with the SEC but has not yet become effective. These Common Shares may not be sold, nor may offers to buy be accepted, before the Registration Statement becomes effective.
